Name: Twenty-sixth Commission Directive 79/139/EEC of 18 December 1978 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-02-14

 Avis juridique important|31979L0139Twenty-sixth Commission Directive 79/139/EEC of 18 December 1978 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 039 , 14/02/1979 P. 0011 - 0012 Greek special edition: Chapter 03 Volume 24 P. 0075 ++++TWENTY-SIXTH COMMISSION DIRECTIVE OF 18 DECEMBER 1978 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 79/139/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ) , AS LAST AMENDED BY TWENTY-FIFTH COMMISSION DIRECTIVE 78/974/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE PROVISIONS OF DIRECTIVE 70/524/EEC LAY DOWN THAT THE ANNEXES MUST BE CONSTANTLY ADAPTED IN LINE WITH THE PROGRESS OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE USE OF CERTAIN ANTIBIOTICS AND COCCIDIOSTATS LISTED IN ANNEX II STILL NECESSITATES ADDITIONAL EXAMINATIONS ; WHEREAS , FOR THIS REASON , THE PERIOD OF AUTHORIZATION OF THESE SUBSTANCES AT NATIONAL LEVEL MUST BE EXTENDED ; WHEREAS , PENDING A FINAL DECISION ON CITRANAXANTHINE IT IS DESIRABLE TO EXTEND THE PERIOD OF AUTHORIZATION OF THIS ADDITIVE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 IN ANNEX II TO DIRECTIVE 70/524/EEC : 1 . IN PART A " ANTIBIOTICS " : ( A ) IN POSITION NO 17 , " LINCOMYCIN " , THE DATE 31 DECEMBER 1978 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " IS REPLACED BY " 30 JUNE 1979 " ; ( B ) IN POSITION NO 20 , " SPIRAMYCIN " , THE TEXT IS AMENDED TO READ AS FOLLOWS : EEC NO*ADDITIVES*CHEMICAL NAME ; DESCRIPTION*ANIMAL SPECIES*MAXIMUM AGE*PPM OF COMPLETE FEEDINGSTUFF*OTHER PROVISIONS*PERIOD OF AUTHORIZATION* *****MINIMUM CONTENT*MAXIMUM CONTENT*** 20*SPIRAMYCIN*I , C45H78O15N2*PIGLETS*FOUR MONTHS*5*50**30 JUNE 1979* ***CALVES*16 WEEKS*5*50**30 JUNE 1979* ***LAMBS*16 WEEKS*5*50**30 JUNE 1979* ***KIDS*16 WEEKS*5*50**30 JUNE 1979* **II , C47H80O16N2*PIGLETS*FOUR MONTHS*5*50**30 JUNE 1979* ***CALVES*16 WEEKS*5*50**30 JUNE 1979* ***LAMBS*16 WEEKS*5*50**30 JUNE 1979* ***KIDS*16 WEEKS*5*50**30 JUNE 1979* **III , C48H82O16N2*PIGLETS*FOUR MONTHS*5*50**30 JUNE 1979* ***CALVES*16 WEEKS*5*50**30 JUNE 1979* ***LAMBS*16 WEEKS*5*50**30 JUNE 1979* ***KIDS*16 WEEKS*5*50**30 JUNE 1979* ** ( BASE ) MACROLIDE******30 JUNE 1979* 2 . IN PART B " COCCIODIOSTATS AND OTHER MEDICINAL SUBSTANCES " : THE DATE " 31 DECEMBER 1978 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " IS REPLACED BY " 31 DECEMBER 1979 " IN THE FOLLOWING POSITIONS : NO 2 DIMETRIDAZOLE , NO 6 NICARBAZINE , NO 12 RONIDAZOL , NO 22 HALOFUGINONE ; 3 . IN PART E " COLOURING MATTERS INCLUDING PIGMENTS " : IN POSITION NO 1 " CITRANAXANTHINE " , THE DATE " 31 DECEMBER 1978 " IN THE COLUMN HEADED " PERIOD OF AUTHORIZATION " IS REPLACED BY " 31 DECEMBER 1979 " . ARTICLE 2 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 18 DECEMBER 1978 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 330 , 25 . 11 . 1978 , P . 30 .